Case 0:20-cv-61915-MGC Document 17 Entered on FLSD Docket 12/28/2020 Page 1 of 4

                          U nited States D istrict C ourt
                          S outhern D istrict of F lorida


               CaseNumber:J:-p/-i/#D-

           SUPPLEM ENTA L ATTACHM ENTIS)
   Please referto supplem ental'lfile''in the division w here the
   Docum ents/Exhibits w ere subm itted and filed.

   D ivision Docum ent/Exhibits S ubm itted and Filed:

   These Docum ents/Exhibits m ustnotbe placed in the lltem p chron file''.

   Documents/Exhibits Retained in SùpnlementalFiles (Scanned)
       @   Poorquality scanned images (i.e.Handwritten,Photographs)
       .   Surety bonds
       .   Bound extradition papers



   Documents/Exhibits Retained in SunplementalFiles (NotScanned)
       *
           CD,DVD,USB drive.(i.e.AudioN isual)


   **A lIotherdocum ents and docum entary exhibits are pad ofthe C M /EC F
   C ase Record in pdfform at.




   oate:/ AJ Jl
                                                                       Revised:2/20/2019
Case 0:20-cv-61915-MGC Document 17 Entered on FLSD Docket 12/28/2020 Page 2 of 4



                             U M TED STA TE S D ISTRIC T C O U R T
                             SO U TH ER N D ISN C T O F R O R D A
                            CA SE N O .20-61915-C 1V -CO O K E /I-1U N T

  G O YA R D ST.H O N O M ,
                                                                           FILED BY                    D
                Plainéfll                                                                              .   C.
  V S.
                                                                               2E2 23 2121
                                                                               ANGE
                                                                              CLEnKLA B.NOBLE
  TH E IN D W ID U A L S,PA R TN E R SIA PS                                         u.As.Dlsm cT.
                                                                             s.D,OFFL   . - Fm LAUD
                                                                                                   .
  Ar UN IN CORPOR ATED
  A SSOCIATION S IW N TIFIED ON
  SCK CD W S ffA ''

                D efendants.


                        PLAW TIFF'S N O TICE OF FHO G BON D
         Plakkiff,G oyard St.H onore,by and through its undersigned counsel,hereby gives

  notice offiling the originalbond certiticate issued (attached hereto),in compliance with the
  Court'sSealedOrder(ECFNo.13*SEALED*),datedDecember14,2020.
  DATED:December 75,2020               Respectflxlly submitted,
                                       STEPHEN M .GA FFIG AN P.A .

                                       By:                '
                                       Stephe . a gan 1 . a.      rNo.025844)
                                       Virgilio Gigante(F1a.BarN o.082635)
                                       T.RaquelW iborpRodriguez(F1a.Bar.No.103372)
                                       401EastLasOlasBlvd.,Suite 130-453
                                       Ft.Lauderdale,Florida 33301
                                       Telephone:(954)767-4819
                                       E-m ail:Stephen@smgpa.net
                                       E-mail:Leo@ smgpa.net
                                       E-mail:Raquel@ sm gpa.net
                                       AttorneysforPlaintiff
                                       G OYARD ST-H ON ORE
1 +.
       Case 0:20-cv-61915-MGC Document 17 Entered on FLSD Docket 12/28/2020 Page 3 of 4
    r-   Q.
          .     Case   0:20-cv-61915-MGC Document 17 Entered on FLSD Docket 12/28/2020 Page 4 of 4
                ,' . s o .




                   NGM
                   Am- ol
                        rNS        CE
                         T- MaMs- AmeoacC
                                        xnxOO
                                           g  ANY                      POWER OFATTO                        Y                                06-03080555
         KNOW A LL M EN BY THESE PRESENTS:ThatNGM lnsuranceCom pany,aFloridacorporation having itsprincipal
         office in the City ofJacksonville,State ofFlorida,pursuantto Article IV ,Section 2 ofthe By-Lawsofsaid Company,to
         wit:
                    ''Article IV, Section 2.n e board of directors,the president, any vice president, secretary, or the
                    treasurershallhavethe powerand authority to appointattorneys-in-factand to authorize them to execute
                    on behalfofthe company and aftix the sealofthe com pany thereto,bonds,recognizances,contractsof
                    indemnity orwritings obligatory in the nature ofa bond,recognizance orconditionalundertaking and to
i                   removeanysuchattorneys-in-factatany timeand revokethepowerand autholitygiven tothem.''
         doeshereby make,constitute and appoint NicholasA Hanley,W illiam R H anley,AprilR eagan-                                                 ---- --               -

         itstrueand lawf'ulA ttorneys-in-fact,to m ake,execute,sealand deliverforand on itsbehalf,and asitsactand deed,
         bonds,undertakings,recognizances,contractsofindemnity,orotherwritingsobligatoryinnatureofabondsubjecttothe
         following lim itation'
                              .
         1. Noonebond toexceedFiveM illionDollars ($5,000,000.00)
         and to bind N GM lnsurance Company thereby asfully and to thesame extentasifsuch instrum entswere signed by the
         duly authorized officersofNGM lnsuranceCom pany;the actsofsaid Attorney are hereby ratified and confirm ed.
         Thispowerofattorney issigned and sealed by facsim ile underand by theauthority ofthe following resolution adopted
         by theDirectorsOt-N GM Insurance Com pany ata meeting duly called and held on the 2nd day ofDecem ber1977.
                    Voted:That the signature of any officer authorized by the By-Laws and the company sealmay be affixed by
                    facsim ileto any powerofattorney orspecialpowerofattorney orcertification ofeithergiven forthe execution of
                    anybond,undertaking.recognizanceorotherwritlen obligation in thenaturethereof; such signatureandseal,when
                    so used being hereby adopted by the company asthe originalsignamre ofsuch oftice and the originalsealofthe
                    company,tobevalid and binding uponthecompany withthesame forceandeffectasthoughmanually aFlxed.
         /N W ITNESS W HEREOF,N GM Insurance Company hascaused these presentsto be signed by itsVice President,
         GeneralCounseland Secretary and itscorporate sealto be hereto am xed this71 day ofJanuary,2020.
                                       NGM INSURANCECOMPANY By:                                          .        F   ,                          Z'ojyq
                                                                                                                                                      jj
                                                                                                                                                       ojj
                                                                                                                                                         y
                                                                                                                                                         j
                                                                                                                                                         j
                                                                                                                                                         u
                                                                                                                                                         Ny
                                                                                                                                                          j
                                                                                                                                                          tg
                                                                                                                                                          oj
                                                                                                                                                           yll
                                                                                                                                                           c
                                                                                                                                                           e
                                                                                                                                                           o ,
                                                                                                                                                             .v
                                                                                                                                                j
                                                                                                                                                'a
                                                                                                                                                 ? jsa 1%
                                                                                                                                                        j
                                                                                                     Kim berly K.Law                             %>
                                                                                                                                                  *i'
                                                                                                                                                              .
                                                                                                                                                              <#
                                                                                                     VicePresidents General                         *'tsf
                                                                                                                                                        M so++*
                                                                                                     Counseland Secretary
         StateofFlorida,
         County ofDuval.
         On this7th day ofJanuary,2020,before the subscriber a Notary Public ofState of Florida in and forthe County ofDuvalduly
         commissioned andqualised,cmneKhnberly K.Law ofNGM lnsuranceCompany,to mepersonally lmown tobetheofficerdescribed
         herein,and w ho executed the preceding instrum ent,and she acu owledged the execution ofsam e,and being by me fully sw orn,
         deposed and said thatshe isan officerofsaid Company,aforesaid:thatthesealamxed to thepreceding instntmentisthe comorate
         sealofsaid Com pany,andthesaid cop oratesealandhersignam reasoflscerw eredulyaftixed and subscribed to thesaid instrum ent
         by theauthority and directionofthesaid Com pany;thatArticle IV ,Section2 oftheBy-Lawsofsaid Com pany isnow in force.
         IN O TNESS Y EREOF,Ihavehereunto setmy hand and afflxedmy officialsealatJacksonville,Floridathis71 day ofJanuary,
         2020.
                                                                                                                                 ' .= -
                                                                                                         *- '- '- k ' =--'--'r=--'''
         1,NancyGiordano-Ramos,VicePresidentofNGM lnsuranceCompany,do hereby certifythattheaboveand foregoing isatrueand
         correctcopy ofaPowerofAttorney executedby said Companywhichisstillinfullforceand effect.
         IN W ITNESS W HEREOF,Ihavehereuntosetmy hand andaY xed thesealofsaid Company atJacksonvile,Floridathis
              15     day 0f Db-rI
                                FMRF:R ,                      2020.                                                                                                         ,
                                         W ARNING:M yunaumorizedreproductionoralterati
                                                                                     onofthisdocumentisprohibited.
                                                TO CONFIRM VALIDITY oftheatlachedbondpleasecall1-800-225-5646.
                                    T0 SUBM IT A CLAIM :Senda1Icorrespondcnccto55WestStrect,Keene,NH 03431AtD:BondClaims.                                     sclsluera
                                                                                                                                                           ?2îs>*7*
                                                                                                                                                                t3; )1#et
                                                                                                                                                                    -


.                                                                                                             .
                                                                                                                                                           Ik,k'.zL,
                                                                                                                                                                   '
                                                                                                                                                                   ..'
                                                                                                                                                                   z ,.
                                                                                                                                                                      ;'
                                                                                                                                                                     ;k
                             BoctlGardn04546cpno/
                                                /?sJsect
                                                       lri
                                                         k paalograph'y/
                                                                       p:backqrotmd,ll
                                                                                     papsef/s/l
                                                                                              /t'
                                                                                                aiak.cn/n-r:lcl
                                                                                                              /               /mlcrotem pn.nl
                                                                                                              kœbvatermark,Jrl(             .
                                                                                                                                            /
                                                                                                                                            rl;orànrlen        WHMTo
